Case: 14-11248   Date Filed: 01/16/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11248
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:11-cr-80078-DMM



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                   versus

KERBY AURELHOMME,
WINSKY MONDESTIN,

                                                       Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (January 16, 2015)

Before MARTIN, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-11248     Date Filed: 01/16/2015    Page: 2 of 6


      Kerby Aurelhomme and Winsky Mondestin challenge their 240-month

sentences of imprisonment, imposed after their convictions for Hobbs Act robbery,

conspiracy to commit Hobbs Act robbery, and making false statements of material

fact to investigators. Aurelhomme argues that the district court erred under

Alleyne v. United States, 570 U.S. ___, 133 S. Ct. 2151 (2013), by applying a

firearms enhancement based on facts not found by a jury. He also argues that the

district court clearly erred by finding that the discharge of a firearm was reasonably

foreseeable, and that a victim was abducted—two findings that led to further

enhancements of his sentence. Mondestin argues that the district court clearly

erred by finding that the discharge of a firearm and the victim’s injuries were

reasonably foreseeable—two findings that led to enhancements of his sentence.

After careful review of the record, we affirm.

                                          I.

      We review de novo claims of Alleyne error. United States v. King, 751 F.3d
1268, 1279 (11th Cir.) (per curiam), cert. denied, 574 U.S. ___, 135 S. Ct. 389

(2014). In Alleyne, the Supreme Court concluded that a fact is an element of the

offense that must be found by a jury if it increases the range of sentences

authorized by statute. 570 U.S. at ___, 133 S. Ct. at 2162. Following Alleyne, this

Court has held that a district court may make guidelines calculations based on

judicial factfindings so long as those findings do not increase the statutory


                                          2
               Case: 14-11248     Date Filed: 01/16/2015    Page: 3 of 6


minimum or maximum authorized by facts determined in a guilty plea or jury

verdict. United States v. Charles, 757 F.3d 1222, 1225 (11th Cir. 2014).

      The district court’s finding that a firearm was discharged during the robbery

did not increase the statutory minimum or maximum for any of Aurelhomme’s

convictions. Enhancing his sentence based on this judicial factfinding was

therefore not Alleyne error.

                                          II.

      Defendants challenge several other enhancements based on judicial

factfindings. We review the district court’s factfindings for clear error, its

application of the guidelines to the facts with due deference, United States v.

Garcia-Sandobal, 703 F.3d 1278, 1282 (11th Cir. 2013), and its determinations of

the applicable guidelines range de novo, United States v. McCrimmon, 362 F.3d
725, 728 (11th Cir. 2004) (per curiam). When a defendant challenges the factual

basis of his sentence, the government must prove disputed facts by a

preponderance of the evidence. United States v. Aguilar-Ibarra, 740 F.3d 587, 592

(11th Cir. 2014) (per curiam). The district court must make independent

factfindings supporting its guidelines calculations. United States v. Hamaker, 455
F.3d 1316, 1338 (11th Cir. 2006). Its findings may be based on evidence heard at

trial, undisputed statements in the PSR, or evidence presented at sentencing. Id.




                                           3
              Case: 14-11248     Date Filed: 01/16/2015    Page: 4 of 6


                                         III.

                                         A.

      First, both defendants challenge the district court’s application of a seven-

level enhancement because a firearm was discharged during the robbery. See

United States Sentencing Guideline § 2B3.1(b)(2)(A). When a defendant is a party

in a criminal conspiracy, he is accountable for any conduct of his coconspirators

that is in furtherance of and reasonably foreseeable in connection with the jointly

undertaken criminal activity. United States v. Isaacson, 752 F.3d 1291, 1305 (11th

Cir. 2014). An act is reasonably foreseeable if it is a “necessary or natural

consequence of the unlawful agreement.” United States v. Cover, 199 F.3d 1270,

1275 (11th Cir. 2000) (per curiam), superseded by regulation on other grounds as

noted in United States v. Diaz, 248 F.3d 1065, 1107 (11th Cir. 2001). Reasonably

foreseeable acts may include those not expressly agreed to by the conspirators. Id.

      The district court did not clearly err by finding that the discharge of a

firearm by defendants’ coconspirator was reasonably foreseeable to them.

Undisputed statements from the PSR show that defendants worked for a company

that transported money and other valuables in armored vehicles. Before robbing

one of those vehicles, they planned the robbery by discussing its security features

with their supervisor, and by making at least twenty phone calls to each other on

the morning of the robbery. Aurelhomme worked as an armored vehicle driver, so


                                          4
              Case: 14-11248     Date Filed: 01/16/2015      Page: 5 of 6


he and his coconspirators should have known that the guard in the vehicle was

usually armed. The discharge of a firearm is a necessary or natural consequence of

robbing an armored vehicle because an armored vehicle is usually guarded by

armed personnel. Further, discharging a firearm is assaultive conduct, which is

foreseeable given the nature of a robbery. USSG § 1B1.3 cmt. n.2. Applying the

firearm-discharge enhancement was not error.

                                         B.

      Second, Aurelhomme challenges the district court’s application of a four-

level enhancement because a person was abducted to facilitate the robbery. See id.

§ 2B3.1(b)(4). An abduction occurs when a victim is forced to accompany an

offender to a different location. Id. § 1B1.1 cmt. n.1(A).

      The district court did not clearly err by finding that a guard in the armored

vehicle was abducted to facilitate the robbery. The victim testified that he was

thrown into the rear of the armored vehicle, and that his assailant forced him onto

the floor as the vehicle was driven away. The abduction facilitated the robbery

because the money in the vehicle was unloaded at the destination. Applying the

abduction enhancement was not error.

                                         C.

      Finally, Mondestin challenges the district court’s application of an

enhancement because a victim of the robbery suffered a bodily injury. See id.


                                          5
                 Case: 14-11248   Date Filed: 01/16/2015    Page: 6 of 6


§ 2B3.1(b)(3). A defendant is accountable for all harm—including bodily injury,

id. § 1B1.3 cmt. n.4—resulting from his own acts and from reasonably foreseeable

acts of others in furtherance of a jointly undertaken criminal activity, id.

§ 1B1.3(a)(3).

      The district court did not clearly err by finding that Mondestin was

accountable for the gunshot wound and heart attack that the victim suffered during

the robbery. Mondestin was accountable for the gunshot wound because it resulted

from his coconspirator’s discharge of a firearm, which was reasonably foreseeable

to Mondestin. See id. § 1B1.3(a)(3). And he was accountable for the heart attack

because it resulted from his coconspirator’s assault of the victim, which was

reasonably foreseeable conduct during a robbery. See id. § 1B1.3 cmt. n.2; see

also 18 U.S.C. § 1951(b)(1) (Hobbs Act robbery requires the use of actual or

threatened force, violence, or fear of injury to a person, his property, or the person

or property of a relative or family member or anyone in his company at the time).

Applying the injury enhancement to Mondestin’s sentence was not error.

      AFFIRMED.




                                           6